       Case 1:19-cv-03689-GPG Document 1 Filed 12/27/19 USDC Colorado Page 1 of 12


                                                                                                       FILED
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination                               U.S. DIST RI Ci COURT
                                                                                          DIS I kit I OF COLOR DO
                                                                                                          .   \.
                                                                                                                           a
                                       UNITED STATES DISTRICllJl~lPH f: 09
                                                                         for the              JEFh,t:Y P. COLWELL
                                                                                                   CLERK
                                                                      District of Colorado
                                                                                              sy_ _ _ nf~CLK
                                                                           Division


                                                                                   Case No.
                                                                           )                      (to be filled in by the Clerk's Office)
                       Shulawn N. Avant                                    )
                              Plainti.ff(s)
                                                                           )
(Write the full name ofeach plaintiff who is filing this complaint.        )
If the names of all the plaintiffs cannot fit in the space above,          )       Jury Trial: (check one)         ~ Yes       D   No
please write "see attached" in the space and attach an additional
                                                                           )
page with the full list of names.)
                                 -v-                                       )
                                                                           )
                                                                           )
                                                                           )
                                                                           )
Transdev North America; and Transdev Services, Inc.,
                                                                           )
                             Defendant(s)                                  )
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please          )
write "see attached" in the space and attach an additional page            )
with the full list ofnames.)



                              COMPLAINT FOR EMPLOYMENT DISCRIMINATION


I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                               Name                                    Shulawn N. Avant
                                Street Address                         328 Potomac Way
                               City and County                         Aurora, Arapahoe
                                State and Zip Code                     Colorado, 80011
                               Telephone Number                        469-984-2606
                               E-mail Address                          aprilree52906(a1gmail.com




                                                                                                                                            Paac I of 7
      Case 1:19-cv-03689-GPG Document 1 Filed 12/27/19 USDC Colorado Page 2 of 12



Pro Se 7 (Rev. 12/16) Complaint for Employment Discriminat10n


          B.        The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual, a government agency, an organization, or a corporation. For an individual defendant,
                    include the person's job or title (if known). Attach additional pages if needed.

                    Defendant No. 1
                              Name                              Transdev North America
                              Job or Title {if'known)           CEO
                              Street Address                    720 East Butterfield Road
                              City and County                   Lombard / DuPage
                              State and Zip Code                Illinois, 60148
                              Telephone Number                  331-315-2099
                              E-mail Address (if known)         yann.leriche(a1transdev .com


                    Defendant No. 2
                              Name                              Transdev Services, Inc.
                              Job or Title (ifknown)            Regional HR Director
                              Street Address                    232 S. 28 th Street
                              City and County                   Phoenix /Maricopa
                              State and Zip Code                Arizona, 85040
                              Telephone Number                  602-232-4656
                              E-mail Address (if known)         phil.isaacs~transdev .com


                   Defendant No. 3
                              Name
                              Job or Title (if known)
                              Street Address
                              City and County
                              State and Zip Code
                              Telephone Number
                              E-mail Address (i(known)


                   Defendant No. 4
                             Name
                              Job or Title (i(known)
                              Street Address
                              City and County
                              State and Zip Code
                             Telephone Number

                                                                                                                 Page 2 of 7
      Case 1:19-cv-03689-GPG Document 1 Filed 12/27/19 USDC Colorado Page 3 of 12


Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


                               E-mail Address (i{known)


          C.        Place of Employment

                    The address at which I sought employment'or was employed by the defendant(s) is

                              Name                               Transdev Services, Inc.
                               Street Address                    7500 E. 41 st • Ave
                               City and County                   Parker / Douglas
                               State and Zip Code                co, 80134
                              Telephone Number                   303-241-3752


II.       Basis for Jurisdiction

          This action is brought for discrimination in employment pursuant to (check all that apply):


                 D              Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,
                                 color, gender, religion, national origin).

                                (Note: In order to bring suit in federal district court under Title Vil you must first obtain a
                                Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

                 D              Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.


                                (Note: In order to bring suit in federal district court under the Age Discrimination in
                                Employment Act, you must first file a charge with the Equal Employment Opportunity
                                Commission.)

                                Americans with Disabilities Act of 1990, as codified, 42 U .S.C. §§ 12112 to 12117.

                                (Note: In order to bring suit in federal district court under the Americans with Disabilities
                                Act, you must first obtain a Notice of Right to Sue letter.from the Equal Employment
                                Opportunity Commission.)

                                Other federal law (specify the federal law):
                                 Violation of HIPPA 42 U.S.C. § 1320d
                                Relevant state law (specify, ifknown):
                                 Discriminatory or Unfair Employment Pratcies CRS 24-34-402 (Colorado)
                 D              Relevant city or county law (specify, if known):




                                                                                                                          Page 3 of 7
       Case 1:19-cv-03689-GPG Document 1 Filed 12/27/19 USDC Colorado Page 4 of 12


Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination




III.      Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

          A.        The discriminatory conduct of which I complain in this action includes (check all that apply):

                            D             Failure to hire me.
                            cgJ           Termination of my employment.
                            D             Failure to promote me.
                            D             Failure to accommodate my disability.
                            D             Unequal terms and conditions ofmy employment.
                            D             Retaliation.
                            rgj           Other acts (specify):     Violation of HIPPA 42 U.S.C. § 1320d
                                          (Note: Only those grounds raised in the charge filed with the Equal Employment
                                         Opportunity Commission can be considered by the federal district court under the
                                         federal employment discrimination statutes.)

        B.          It is my best recolle~tion that the alleged discriminatory acts occurred on date(s)
                    March 28, 2018


        C.          I believe that defendant(s) (check one):
                            D             is/are still committing these acts against me.
                            IZ!           is/are not still committing these acts against me.

        D.          Defendant(s) discriminated against me based on my (check all that apply and explain):

                            •             race

                            •             color

                            •             gender/sex

                            •             religion

                            •             national origin

                            •             age (year of birth)                   (only when asserting a claim of age discrimination.)

                            ~             disability or perceived disability (specify disability)
                                           Major depressive disorder, Bipolar disorder


        E.          The facts of my case are as follows. Attach additional pages if needed.




                                                                                                                              Paso 4 of 7
      Case 1:19-cv-03689-GPG Document 1 Filed 12/27/19 USDC Colorado Page 5 of 12



Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


                    I began working for Transdev Services, Inc. September 1, 2017 as a driver. On February 15, 2018, I took
                    a medical leave of absence due to my disability (major depressive disorder), and returned to work on
                    March 6, 2018. On March 5, 2018, in a string of emails between the General manager Matt Heafner and
                    another employee, Operations supervisor, Ramona Totten, typed out in all caps "S.HE HAS BEEN
                    TAKEN OFF ROUTE DUE TO A SUICIDE ISSUE, SHE HAS BEEN TRYING TO FIND A
                    SPECIAL DOCTOR-WHICH SHE HAS NOW AND IS TAKING ANTI DEPRESSION
                    MEDICATION ... ". I was put on a Performance plan because of my time on medical leave. On March
                    13, 2018, during a meeting with my supervisor, Lauren Johnson, she was not satisfied with the letter
                    from my doctor that I furnished to support my medical leave, and that I was okay to return to work, so
                    she insisted and tried to force me to provide my medical records to justify my absences. She also insited
                    that I provide my records to the company EAP program. I did not believe that my private medical
                    records should be disclosed that way, so I refused to give approval for them to get my records. I later
                    found out that My supervisor, Lauren Johnson had contacted my doctor's office and obtained my
                    medical records anyway without my permission. I was terminated shortly thereafter on March 28, 2018.



                    (Note: As additional support for the facts ofyour claim, you may attach to this complaint a copy of
                    your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
                    relevant state or city human rights division.)

IV.     Exhaustion of Federal Administrative Remedies

        A.          It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
                    my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
                    on (date)


                    August 14, 2018

        B.          The Equal Employment Opportunity Commission              (check one):

                            D             has not issued a Notice of Right to Sue letter.
                            1:8]          issued a Notice of Right to Sue letter, which I received on   (date)   09/30/2019
                                         (Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
                                         Opportunity Commission to this complaint.)


        C.          Only litigants alleging age discrimination must answer this question.

                    Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
                    regarding the defendant's alleged discriminatory conduct (check one):

                            D             60 days or more have elapsed.
                            0             less than 60 days have elapsed.




                                                                                                                              Page 5 of 7
       Case 1:19-cv-03689-GPG Document 1 Filed 12/27/19 USDC Colorado Page 6 of 12



Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination




V.      Relief

        State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
        arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
        amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Jnclude any punitive
        or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
        money damages.
        Lost wages and benefits: $78,000

        Compensatory damages for emotional distress caused by the wrongful termination, and worsening ofmy
        condition created more medical bills: $150,000

        Punitive damages for unlawfully obtaining my medical records and sharing it through emails, in a condescending
        way, and subjecting me to mistreatment and ridicule: $300,000

        Plus all cost and fees incurred for this lawsuit


VI.     Certification and Closing

       Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
       and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
       unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
       nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
       evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
       opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
       requirements of Rule 11.



       A.           For Parties Without an Attorney

                    I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                    served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                    in the dismissal of my case.


                    Date of signing:


                    Signature of Plaintiff ,
                    Printed Name of Plaintiff

       B.           For Attorneys

                    Date of signing:


                    Signature of Attorney
                    Printed Name of Attorney
                    Bar Number

                                                                                                                      Page 6 of 7
      Case 1:19-cv-03689-GPG Document 1 Filed 12/27/19 USDC Colorado Page 7 of 12



Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


                    Name of Law Finn
                    Street Address
                    State and Zip Code
                    Telephone Number
                    E-mail Address




                                                                                    Page, 7 or 7
Case 1:19-cv-03689-GPG Document 1 Filed 12/27/19 USDC Colorado Page 8 of 12




                  U.S. EQUAL EMPLOYMENT OPPORTIJNITY COMMISSION
                                  Denver Field Office

                                                                       303 Eat I.,. AYaluc
                                                                       Sui&c 410
                                                                       Denver, CO 80203
                                                                       (303)866-1300



                                                                       ·~
                                                                       1TY(303)866-1950
                                                                       FAX(303)866-IOIS


 EEOC Charge No: 541-2018-01891

 Shulawn Avant                                                 Charging Party
 P.O. Box 221701
 Denver, CO 80022

 Transdev Services, Inc.                                       Respondent
 7S00 East 41 st Avenue
 Denver, CO 80216

                                        DETERMINATION

 On behalf of the U.S. Equal Employment Opportunity Commission ("Commission"), I issue the
 following determination on the merits of the subject charge under the Americans with
 Disabilities Act of 1990, as amended (ADA). Transdev Services, Inc. is an employer within the
 meaning of Title I of the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §
 12101, et seq. (ADA). All requirements for coverage have been met.

 Charging Party alleges that she was discriminated -against because of her disability when
 Respondent discharged her from her position as a full-time Bus Operator on March 29, 2018, in
 violation of the ADA. Additionally, CP alleges Respondent contacted her medical provider
 without her consent to obtain medical information, in violation of the ADA.

 Respondent denies the allegation(s) and asserts that Charging Party was discharged because the
 Charging Party made statements regarding suicide; that Charging Party was potentially suicidal,
 and that Respondent was not able to determine if Charging Party posed a threat to herself and
 others based on a suicidal statement

 Based on the evidence obtained during the investigation of this charge, I find there is reasonable
 cause to believe Respondent violated the ADA, as alleged, when charging party was discharged
 from her position as a Bus Operator without any substantiation of alleged suicidal ideation.
 Additionally, I find there is reasonable cause to believe Respondent contacted the Charging
 Party's medical provider without the Charging Party's consent, in violation of the ADA.

 The determination is final. The ADA requires that, if the Commission determines that there is
 reasonable cause to believe that violations have occurred, it shall endeavor to eliminate_ the
 alleged unlawful employment practices by informal methods of conference. conciliation. and
 persuasion.
Case 1:19-cv-03689-GPG Document 1 Filed 12/27/19 USDC Colorado Page 9 of 12




 Page2 of2

 Having determined that there is reason to believe that violations have occurred, the Commission
 now invites Respondent to join with it in an effort toward a just resolution of this matter.
 Disclosure of information obtained by the Commission during the conciliation process may only
 be made in accordance with the confidentiality provisions of the ADA and Commission's
 Procedural Regulations.

 You are hereby reminded that Federal Law prohibits retaliation against persons who have
 exercised their right to inquire or complain about matters they believe may violate the law.
 Discrimination against persons who have coo~ted in the Commission's investigation is also
 prohibited. The protections apply regardless of the Commission's determination on the merits of
 the charge.

 If the Respondent declines to discuss settlement or when, for any other reason, a SC?ttlement
 acceptable to the Office Director is not obtained, the Director will inform the parties and advise
 them of the court enforcement alternatives available to aggrieved persons and the Commission.
 A Commission representative will contact each party in the near future to begin conciliation.

                                                      On Behalf of the Com.mission:



  Au,rJ.Sf 0/, 2019
 Date                                                 iJ~'i:f,b
                                                      Denver Field Office
            Case 1:19-cv-03689-GPG Document 1 Filed 12/27/19 USDC Colorado Page 10 of 12




 EEOC Fann 161-A (31911)                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                           NOTICE OF RIGHT TO SUE
                                                             (CONCILIATION FAILURE)
To:     Shulawn N. Avant                                                          From:     Denver Field Office
        328 Potomac Way Apt G202                                                            303 East 17th Avenue
                                                                                            Suite410
        Aurora, CO 80011
                                                                                            Denver, CO 80203



       D           On behaff of person(s) aggrieved whose identity is
                   CONFIDENTIAL (29 CFR §1601:7(a)}

 EEOC Charge No.                        EEOC Representative                                                        Telephone No.

                                        Philip Gross,
 541-2018-01891                         Enforcement Supervisor                                                     (303) 866-1318

 TO THE PERSON AGGRIEVED:

This notice concludes the EEOC's processing of the above-numbered charge. The EEOC found reasonable cause to believe
that violations of the statute(s) occurred with respect to some or all of the matters alleged in the charge but could not obtain a
settlement with the Respondent that would provide relief for you.. In addition, the EEOC has decided that it will not bring suit
against the Respondent at this time based on this charge and will close its file in this case. This does not mean that the EEOC
is certifying that the Respondent is in compliance with the law, or that the EEOC will not sue the Respondent later or intervene
later in your lawsuit if you decide to sue on your own behalf.

                                                         - NOTICE OF SUIT RIGHTS -
                                                     (See the additional information attached to this form.)
Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be flied WITHIN 90 DAYS from your receipt of this Notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful
violations) of the alleged EPA underpayment. This means that backpay due for any violations that
occurred more than 2 years (3 years) before you file suit may not be collectible.
If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                               On behalf of the Commission


                                                                                                                   Sep+ember 27, ZOI~
 Enclosures(s)                                                                                                           (Date Mailed)


 cc:     Transdev Services Inc.
     Case 1:19-cv-03689-GPG Document 1 Filed 12/27/19 USDC Colorado Page 11 of 12


AO 440 (Rev. 06/12) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                   for the

                                                 i        District of Colorado
                                                                                        i
                                                                    )
                                                                    )
                        Shulawn N. Avant                            )
                                                                    )
                              Plaintif](s)                          )
                                  v.                                )      Civil Action No.
                                                                    )
                                                                    )
                                                                    )
Transdev North America, and Transdev Services, Inc.                 )
---       -----   ---   --                                          )
                             Defendant(s)                           )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
                                         Transdev Services, Inc.
                                         7500 E. 41 st Avenue
                                         Parker, CO 80134




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United  States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                                 CLERK OF COURT


Date: ----------
                                                                                        Signature of Clerk or Deputy Clerk
                 Case 1:19-cv-03689-GPG Document 1 Filed 12/27/19 USDC Colorado Page 12 of 12
,,
    JS 44 (Rev 06/17)           District of Colorado
                                                                                      CIVIL COVER SHEET
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadmgs or other papers as required by law, except as
    provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974 is required for the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet (SEE INSTRUCTIONS ON NEXT PAGE OF 11/IS !•ORM)                               '

    I. (a) PLAINTIFFS                                                                                                          DEFENDANTS
    Shulawn N. Avant                                                                                                         Transdev North America, and Transdev Services, Inc.
      (b) County ofResidence ofFirst Listed Plaintiff                        Arapahoe                                          County of Residence of First Listed Defendant                      _D_u_p_a--=g'---e_ _ _ _ _ __
                                       (EXCEPT IN US. PLAINT/1-F CASES)
                                                                            ----------~
                                                                                                                                                         (IN US. PLAINTIFF CASES ONLY)
                                                                                                                               NOTE          IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                             THE TRACT OF LAND INVOLVED

      (C) Attorneys (Fmn Name, Address. and Telephone Number)                                                                   Attorneys (lf Known)




    fl. BASIS OF JURISDICTION (Place an "'X"' mOneBoxOnly)                                                    Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" 111 One Box for Plamt
                                                                                                                       ' (For U1vers11y Cases Only)                                                     and One Box for Defendant)
 !'J I   U S Government                        0 3   Federal Questmn                                                                              Pl'F            DEF                                                   PTF        DEF
           Plamtiff                                    (US. Govemment Not a Pany)                                   C11Izen of This State         IX I             •      I   Incorporated or Prmc1pal Place             o    4    IX4
                                                                                                                                                                                of Business In This State

 17 2    U S Government                        ~ 4   Diversity                                                      C1t1a:n of Another State            17 2       l"J    2   Incorporated and Pnnc1pal Place            0 5       !XS
           Defendant                                   (Ind1ca1e C11tzemh1p of Pame, m liem /II)                                                                                 of Business In Another State

                                                                                                                    Citizen or Subiect of a             n    3     n      3   Foreign Nation
                                                                                                                     'Fore1 n Count
 IV NATURE OF SUIT (Place an "X" m One Box OnlJ9                                                                                                                    Click here for: Nature of Sutt Code Dcscnnttons.
I            •             .,                                              11RTS                                                                                         -•             •                    O'fHER!!T.t,l"IITES         I
 •l lO Insurance                     PERSONAL INJURY                                 PERSONAL INJURY               •625 Drug Related Seizure                 •
                                                                                                                                                        422 Appeal 28 USC 158                       •     375 l·alse Claims Act
 •120 Manne                                •
                                     310 Airplane                              •    365 Personal Injury -                of Property 21 USC 881    0 423 Withdrawal                                 •     376 Qm Tam (31 USC
 •130 Miller Act                 O 315 Airplane Product                                   Product Liability        •690 Other                                   28 USC 157                                      3729(a))
 •I 40 Negotiable Instrument              Lrnbility                            •    36 7 Health Care/                                                                                               •     400 State Reapportionment
• 150 Recovery of Overpayment              •
                                     320 Assault, Libel &                                Phannaceutical                                                                            g~,-;tf,r::::i
                                                                                                                                                                                           ..
                                                                                                                                                t::=fu~uilajo~:&;;:.!a;;:'~-~-,;,•,jlw[:-~...     •       4IO Antitrust
       & Enforcement of Judgment          Slander                                        Personal Injury                                                     •
                                                                                                                                                        820 Copynghts                                •    430 Banks and Bank:rng
 •151 Medicare Act                         •
                                     330 Federal Employers'                              Product Liability                                                   •
                                                                                                                                                        830 Patent                                  •     450 Commerce
0 152 Recovery of Defaulted               Liability                            •    368 Asbestos Personal                                                    •
                                                                                                                                                        835 Patent - Abbreviated                    •     460 Deportation
       Student Loans             l"J 340 Marine                                          InJury Product                                                        New Drug Application                  0    470 Racketeer Influenced and
       (Excludes Veterans)       ;'J 345 Marine Product                                  Liability                                                           •
                                                                                                                                                       840 Trademark                                           Corrupt Organtt.allons
• 153 Recovery of Overpayment             Liability                                PERSONAL PROPERTY                          I .& .........
                                                                                                                                                                 --·--···                           •     480 Consumer Credit
       of Veteran's Benefits               •
                                     350 Motor Vehicle                         •    370 Other Fraud                •710 Fair Labor Standards                 •
                                                                                                                                                       861 HIA (1395ft)                             •     490 Cable/Sat TV
• 160 Stockholders' Suits                  •
                                     355 Motor Vehicle                         •    371 Truth in Lendmg                  Act                                 •
                                                                                                                                                       862 Black Lung (923)                          0    850 Sccunties/Commoditics/
• 190 Other Contract                     Product Liability                     •    380 Other Personal             •720 Labor/Management                     •
                                                                                                                                                       863 DIWC/DIWW (405(g))                                  Exchange
0 195 Contract Product Liability O 360 Other Personal                                   Property Damage                  Relations                0 864 SSID Title XVI                               a    890 Other Statuto,y Actions
0 196 Franchise                          lnJury                                 i'J 385 Property Damage          O 740 Railway Labor Act          r1 865 RSI (405(g))                                CJ   89 I Agncultural Acts
                                 0 362 Personal lnJury-                                 Product Liability        Cl 751 Family and Medical                                                          •     893 Environmental Matters
                                         Medical Malpracuce                                                              Leave Act                                                                   0    895 Frcedom·or Information
•a...--REAL==.:P.:R~O::..:PE=Rl'l'~--+--C::..:.:ML~.:Rl=G::aHTS~:....-+-:.:rtc=1M••i::,NE=R::.:PE~Tl=TI.::IO~N~S~O 790 Other Labor L111gal1011  ~-;FE=DF.::;:-R.4:-:L~T;:-AX~S::;:u-:::rrs:::::----t           Act
 17 210 Land Condemnallon                  0 440 Other Civil Rights                 Habeas Corpus:               0 791 Employee Retirement        • 870 Taxes (US PlamtIIT                          •     896 Arbitration
 • 220 Foreclosure                         •    441 Voting                      O 463 Aben Detainee                     Income Secunty Act                      or Defendant)                       •     899 Admm1Strative Procedure
 0 230 Rent Lease &. Ejectment             •    442 Employment                 •    510 Motions to Vacate                                                    •
                                                                                                                                                       87 I IRS~Th1rd Party                                   Act/Review or Appeal of
•     240 Torts to Land                    •    443 Housing/                            Sentence                                                                26 USC 7609                                   Agency Decision
•     245 Tort Product Liability                    Accommodations              n 530 General                                                                                                       •     950 Constit11t10nahty of
 0 290 All Other Real Property             iX 445 Arner. w/Disabihties - 0 535 Death Penalty                             IMMIGRATION                                                                          State Statutes
                                                    Employment                      Other:                       0 462 Naturalization Apphcauon
                                           n    446 Arner. w/D1sab1h11es, 0 540 Mandamus & Other                 0 465 Other lmnngratmn
                                                    Other                       O 550 C1v1l Rights                      Actions
                                           [l 448 Educallon \                   17 555 Prison Condition
                                                                                0 560 Civil Detamee -
                                                                                        Cond1t1ons of
                                                                                       Confinement

V. ORIGIN (P/acean "X"mOneBoxOnly)
JI( I Onginal  • 2 Removed from                                    l"J 3     Remanded from                  iJ 4 Reinstated or           •    5 Transferred from              0 6 Multidistrict                 n8    Multidistrict
         Proceeding                  State Court                             Appellate Court                       Reopened                     Another District                  Litigation -                        J,itigation -


                                                Si~ er?c: ~~~Wiygt1 !fW7~:~~                        !,                                           (specify)

                                                                                                          ef1I'~~(g~BOI cite jurisdictional statutes unless diversity):
                                                                                                                                                                                     Transfer


                                                         Pti:..:on::.:oJ~ca.:.:u:_se.:.:::..:..:..:..:...=.:.::~:..:.:.:.:..:..:...:..:.::_:____-.- - - - - - - - .---.---f-l-:-A;:-P~D--oc-;-ke=t--
VI. CAUSE OF ACTION 1-B.:.:r~·=-cf.:.d:..:es:.:.,1:r.:.i.....
                                                                                                                                                                                                                     Direct File



                                                 Wrongrur termmat1on under ADA and unlawfuly obtammg and use of HIPPA mformat1on
VII. REQUESTED IN     0 CHECK IF THIS IS A CLASS ACTION                                                                    DEMANDS                                        CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                           $528,000                                      JURY DEMAND:         JI( Yes    ONo
VIII. RELATED CASE(S)
                       (See mstrucuons):
      IFANY                              JUDGE                                                                                                                   DOCKET NUMBER
DATE                                                                               SIGNATURE OF ATTORNEY OF RECORD


FOR OFFICE USE ONLY

     RECEIPT#                         AMOUNT                                           APPi.YiNG IFP                                          RIDGE                                  MAG TIIDGE
